 318DECISIONSOF NATIONALLABOR RELATIONS BOARDReynolds Motors,Inc.andHarry J. StewartReynolds Motors,Inc.andInternational Associationof Retail Automobile Salesmen and Servicemen(Independent).Cases 3-CA-3091, 3-CA-3127,and 3-RC-4039September 6, 1967DECISION AND ORDER AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn May 9, 1967, Trial Examiner James V. Con-stantine issued his Decision in the above-con-solidated proceedings, finding that the Respondenthad engagedin and was engagingin certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as setforth in the attached Trial Examiner's Deci-sion.The Trial Examiner also found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint. Thereafter,the Respondent filed exceptions to the Trial Ex-aminer'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, brief,and the entire -record in the case, and hereby adoptsthe findings,, conclusions, and recommendationsof the Trial Examiner, as modified hereinafter.1.We do not agree with the Trial Examiner thatRespondent violated Section 8(a)(1) by SupervisorFuller's interrogations of employee Stewart in Sep-tember 1966,2 and by Supervisor Scott's alleged in-terrogation of employee Wilkes in early October.The Trial Examiner did not credit Fuller'stestimony that he did not expect an answer from hisquestions to Stewart as to how hewas coming alongwith "his union," because he was only joking aboutStewart's 1962 activities and had no knowledge ofany currentunionactivities.He based this conclu-sionon an inference of knowledge of current unionactivity under the Board's "small plant" doctrine.Stewart admitted, however, that there was no cur-rentunionactivity until the first meeting on Oc-tober 9, when the Union was organized and he waselected an officer. Stewart also admitted thatFuller's remarks were only in jest and that he un-I In the absence of exceptions,we adoptpro formathe Trial Ex-aminer's recommended dismissal of those allegations of the complaint inderstood them to refer to his 1962 union activity.Under these circumstances, and the failure of theGeneral Counsel to adduce any evidence showingthat Respondent was suspicious about a resumptionof Stewart'sunionactivity prior to October 9, wecannot accept the Trial Examiner's finding thatthesepre-October 9 remarks violated Section8(a)(1).The Trial Examiner likewise accepted testimonyby Wilkes that, sometime between October 1 and7, Supervisor Scott asked Wilkes what he thoughtof the Union. Without discrediting Scott, andwithout giving any basis for crediting Wilkes (whomhe discredited in every other instance in his Deci-sion), the Trial Examiner accepted Wilkes' versionof the incident over Scott's denial that he mentionedtheUnion during the conversation in question.However, as noted above, Stewart denied that therewas anyunionactivity prior to October 9, and therecord reveals no evidence that Respondent be-lieved there to be any. Therefore, Scott's denial thatthe question was askedseemsthemost credibleversion, and we so find. Accordingly, we shalldismiss this allegation of the complaint.2.We agree with the Trial Examiner thatRespondent violated Section 8(a)(1) by SupervisorFuller's remarks to an employee in November, inthe presence of employee O'Brien, that the em-ployee should ask O'Brienabout the Union becauseO'Brien was one of the union leaders and had at-tended theunion meeting.More specifically, how-ever, and contrary to Respondent's contention thatO'Brien's testimony is unreliable, we find that thisincident took place on or after November 17 or 18,the dates on which Respondent moved its dealer-ship to a new location. The clear import ofO'Brien's testimony is that the conversation oc-curred after the move, and his previous reference to"early in November" is not fatally inconsistenttherewith.Nor is the import of his testimonydestroyed by his obvious error, at one point, ofplacingtheconversationpriortoStewart'sdischarge,infra .3.We agree with the Trial Examiner thatRespondent discharged Harry Stewart on October13 because of his renewedunionactivity, in viola-tion of Section 8(a)(3) of the Act. In so finding,however, we rely solely on the following: First,Respondent admittedly had knowledge of Stewart'sleading role in the Union. Indeed, Stewart wasthreatenedwith discharge by Supervisor Fullerbecause of his union activity only 3 days before hewas, in fact, discharged. Second, there is ampleevidence in the record of Respondent's unionanimus, as established through its violations of Sec-tion 8(a)(1) of the Act. Third, as noted above,Stewart's discharge occurred only 3 days afterRespondent learned of his union activity and,which he found that Respondent did not violate Section 8(a)(1) of the Act.IAll dates herein are 1966.167 NLRB No. 34 REYNOLDS MOTORS, INC.throughFuller, threatened him with dischargebecauseof it.Finally,Stewart'sprecipitatedischarge during a workday and in the middle of aworkweek belies Respondent's assertions that thereason for Stewart's discharge was his poor produc-tion and that it was the result of a decision reachedthe previous month, before he engaged in any unionactivity.We conclude, on the basis of the record asa whole, that, assuming that Stewart's productionrecord was poor and could have constituted a validground for discharge, the real reason for hisdischargewasRespondent's recently acquiredknowledge of,' and its opposition to, Stewart'srenewed union activity.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Reynolds Motors, Inc.,Syracuse, New York, its officers, agents, succes-sors,and assigns, shall take the action set forth intheTrialExaminer'sRecommended Order, asmodified below:In paragraph 2(d) of the Trial Examiner's Recom-mended Order, substitute for the words, "Copies ofsaidnotice, to be furnished by the RegionalDirector," the following: "Copies of said notice, onforms provided by the Regional Director."IT IS FURTHER ORDERED that the election con-ducted in Case 3-RC-4039 be, and it hereby is, setaside.[Direction of Election' omitted from publication.]'N L R B v Great Eastern Color Lithographic Corp,309 F.2d 352,355 (C.A 2j,N L R B v Whrhn Machine Works,204 F2d 883 (C A 1)"An election eligibility list, containing the names and addresses of allthe eligible voters, must be filed by the Employer with the RegionalDirector for Region 3 within 7 days after the date of issuance of the noticeof second election by the Regional Director The Regional Director shallmake the list available to all parties to the election No extension of timeto file this list shall be granted by the Regional Director except in extraor-dinary circumstances. Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections arefiledExcelsior Underwear Inc ,156 NLRB 1236TRIAL EXAMINER'S DECISIONJAMESV CONSTANTINE, Trial Examiner: This is aconsolidated proceeding consisting of two unfair laborpractice cases and a case involving objections to an elec-tion.InCase3-CA-3091, HarryJ.Stewart, an in-dividual,filed acharge onOctober 24,1966, againstRespondent Reynolds Motors, Inc., and on December 8,1966, a complaint was issued thereon. On December 28,1966, InternationalAssociation of Retail AutomobileSalesmen and Servicemen(Independent)fileda chargeagainst the said Respondent.Thischarge was amendedon January17, 1967, Case 3-CA-3127.In Case 3-RC-4039,International Association of Re-tailAutomobile salesmen and Servicemen (Independ-ent) filed a petition on October 25,1966, to represent319Respondent's employees in an appropriate unit. Pursuantto a Decision and Direction of Election and an amend-ment thereof rendered by the Board's Regional Directorfor Region 3 (Buffalo, New York) on November 23 andDecember 13, 1966, respectively, an election was con-ducted on December 22, 1966. Having lost the electionthe Petitioner, on December 28, 1966, seasonably filedobjections to conduct affecting the results of the election.By an Order dated January 27, 1967, saidRegionalDirector (1) issued a consolidated amended complaintcovering Cases 3-CA-3091 and 3-CA-3127, and (2)consolidatedCases3-CA-3091, 3-CA-3127, and3-RC-4039, for the purpose of hearing and decision bya Trial Examiner. The consolidated amended complaintalleges that Respondent violated Section 8(a)(1) and (3)of the National LaborRelationsAct, herein called theAct, and that said conduct affects commerce within themeaningof Section 2(6) and (7) of the Act. Respondenthas answered the complaint in Case 3-CA-3091 and theconsolidatedamended complaint embracing Cases3-CA-3091 and 3-CA-3127. The consolidated amendedcomplaint was amended at the hearing.Pursuant to due notice, the consolidated case came onto be heard and was tried before me on February 20 and21, 1967, at Syracuse, New York. All parties wererepresented at or participated in the hearing, and weregranted full opportunity to adduce evidence, examine andcross-examine witnesses, submit briefs, and present oralargument. A brief has been received from Respondent.Upon the entire record in this case, and from my obser-vation of the witnesses, I make the following.FINDINGS OF FACT1.AS TO JURISDICTIONReynolds Motors, Inc., herein called the Respondentor the Employer, a New York corporation, is engaged atSyracuse, New York,in selling, servicing,and distribut-ingnew and used automobiles, trucks, and relatedproducts.During the year preceding January 27, 1967,Respondent sold and distributed products valued in ex-cess of $500,000, and also received automobiles, trucks,and other goods and materials, valued in excess of$50,000, directly from points outside the State of NewYork. I find that Respondent is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act to assert ju-risdictionover the Employer in this consolidatedproceeding.It.THE LABOR ORGANIZATION INVOLVEDInternationalAssociationofRetailAutomobileSalesmen and Servicemen (Independent), a ChargingParty and Petitioner in this consolidated proceeding,herein called the Union,is a labor organization within thecontemplation of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICES AND THE OBJECTIONSTO CONDUCT AFFECTING THE RESULT OF THE ELECTIONIn the unfair labor practice cases(3-CA-3091 and3-CA-3127)the issues litigated are whether Respondent:(1) coercivelyinterrogated its employees concerningtheir and other employees'union membership, activities,and desires; (2) threatened its employees with dischargeand reprisals if they joined or supported the Union; (3) 320DECISIONSOF NATIONALLABOR RELATIONS BOARDpromised its employees benefits to discourage interest inor adherenceto the Union; (4) createdthe impressionamong its employees that it was engaged in surveillanceof their unionactivity; (5) ridiculedemployees abouttheir union membershipor activity;and (6)dischargedemployee Harry J. Stewart forunion membership or ac-tivity.In the objections case(3-RC-4039),the issues arewhether the Employer engaged in conduct enumeratedimmediately above as(1), (2), (3), and (6).Although evidencehas been received on all issues, onlythose eventswhich occurredbetween the time the peti-tion was filed and the election was held have been con-sidered in the objections case.A.General Counsel's EvidenceHarry Stewartwas firstemployed byRespondent from1962 to 1965,as a salesman of new and used cars andtrucks.About July 21,1966, he returned to Respondent'semploy in the same capacity.At thislatter time he wasserving as president and business manager ofthe Union.As such he "talked union"to Respondent's employeesand held union meetingsfor them.At three meetings hesucceeded in "signing up" some employees.In 1961 and1962,itwas "common knowledge"that Stewart engagedin union activity.About September20, 1966,1Fran Fuller,Respond-ent's truck sales manager,whom I find to be a super-visor under Section 2(11) of the Act,asked Stewart howStewart'sunionwas coming along.Stewart did notanswer.About October 10, Howard Scott,Respondent'sleasing manager,whom I find to be a supervisor underSection 2(11) of the Act, told Stewartthat he wanted tojoin the Union and offeredStewart $5 therefor.Replyingthat "we were not taking members," Stewart expressedwillingness to accept the money as a "donation," butScott refused this invitation.Three employees were"around at the time."About September 22 or 23,Stewart came into the salesoffice where he encountered the foregoing supervisors,Fuller and Scott,and also Richard Fitzsimmons, Re-spondent's new-car sales manager. I find that Fitzsim-mons is a supervisor under Section2(11) of the Act.Fuller asked Stewart how Stewart's union was comingalong,but he did not answer. Fuller later repeated thisquestion on the salesfloor by"hollering"itwhile two orthreecustomers and two or three salesmen were"around."About October10, Fuller,while wearing a"steward buttoon"in his lapel,informed Stewart thatFuller was Stewart's steward and offered to help Stewart"if there's anything I can do to help while you're notaround."On October9, a union meetingwas held by Stewart forRespondent's employees.The next dayRespondent helda regular meeting for its salesmen.All the salesforce andall the managers attended.Supervisor Fuller then ad-dressed the salesmen.Instead of giving a sales talk, Fullerasked Stewart, "How is your union coming along ... howwas yourmeeting yesterday? You needn't tell us, I knowjust where it was andwho wasthere [andeverything thatwent on there] . .itwasheld at the SyracuseHotel....If you don't watch out, Harry, you'regoingto lose yourjob due to labor activity."Then Stewart admitted he con-ducted the union meeting and described what went on.While further answering Fuller,the two exchangedseveral words,but, before an argument could ensue, Su-pervisor Fitzsimmons ordered Fuller to "shut up." ThenFitzsimmons spoke,assuring the men that it was up tothem whether they wanted a union or not, that he was in-terested only in selling cars,and if the Union would helpto sell cars,God bless anyone who wanted it.About 7 p.m. on October 13, Supervisor Fitzsimmonsdischarged Stewart"for not selling cars,"telling him thatthis decision came from"upstairs."As he left,Stewartscanned the"board"listing the standings of the salesmen.Ascertaining that he ranked fourth or fifth,Stewart calledthis to the attention of Fitzsimmons and insisted "Thatdoesn't look as though I'm not selling cars." Fitzsimmonsmerely remarked, "Go ahead."Prior to this,Respondenthad not spoken to Stewart about his sales. The foregoingrankings on the"board"are determined by the number ofpoints received for selling and delivering cars. A salewithout delivery does not count,for customers sometimerevoke orders to buy.Points vary with the type of carssold and delivered.Annually,the Ford Motor Company sets a predeter-mined goal for salesmen who desire to become superior.Those who attain it become members of the "500 Club"for that year.In effect,it is a Ford contest.Stewart"made" the"500 Club"in 1963 and 1964, and wouldhave"made it" in 1965 if he had not resigned to accept ajob with another employer.Membership in this club is re-warded with prizes and a "wonderful banquet."From July 21,when he commenced working thesecond time for Respondent,to the date of his dischargeon October 13, Stewart sold and took orders for 17 cars.During this period,he encountered 2 of the 3 slowestmonths(June,July, and August)in the automobile busi-ness.During October,when he worked but 13 days be-fore being terminated,he sold four Thunderbirds and aSquire and,in addition,delivered an XL and a truck tocustomers.This is a prime selling time as new cars firstappear on the market.Selling four Thunderbirds in soshort a period is,according to Stewart,a rare accomplish-ment.During good months,a good salesman should deliver8 to 12,and an exceptional salesman over 12, cars amonth,according to Stewart;but during the slack season,even a good salesman may go a whole month without asingle sale. In July, Stewart delivered one car; whereas inAugust,he delivered six or seven,and seven or eight inSeptember. Because Thunderbirds are exceedingly popu-lar, delivery of them is usually slow.In early October, ittook from 4 to 7 weeks following a sale before a car wasdelivered to the customer.One of Respondent's new car salesmen is Robert F.O'Brien.AboutOctober 10, O'Brien observed Super-visor Fuller wearing,on his lapel,a white,red, and goldcircular button with"International Union"inscribed onit.Shortly after Stewart was discharged on October 13,Supervisor Fuller asked O'Brien what he thought aboutthe Union,where he stood, and whether O'Brien wouldvote for the Union.O'Brien replied that he had not yetmade up his mind.Not long after Stewart was discharged O'Brien asked1All dates mentioned hereafter refer to 1966, except where otherwisespecified. REYNOLDSSupervisor Fitzsimmons the reason therefor.First statingthat,"Ihad to," Fitzsimmons added that Stewart wascausing too much unrest among the salesmen and em-ployees at Reynolds Motors. At this point SupervisorScott entered the room.When O'Brien told the two su-pervisors that Stewart "was let go because of union ac-tivity,"Fitzsimmons protested this was not the reason.Scott also agreed with Fitzsimmons. (The transcript, p.71, reads "Mr. Scott came in and said they had to let himgo because of union activity." But my notes show thatScott denied that Stewart was discharged for union activi-ty. I believe the transcript does not correctly depictScott'swords and that my notes are more dependable onthis aspect of the case.)About October 13, Supervisor Fuller told O'Brien thatRespondent was going to do everything it could to makethings nice for the employees so that when they would bepicketing in the following January, they would know whatthey were missing.Sometime in November, while Supervisor Fuller wasconversing with a few salesmen,one of whom wasO'Brien, one of them asked Fuller a question about theUnion. Unable to answer it, Fuller turned to O'Brien andsaid,"O'Brien,he's one of the leaders.He was at themeeting. He should be able to tell you about it." Thereup-on, O'Brien asked Fuller if he had ever seen O'Brien ata meeting. When Fuller replied, "No," O'Brien then said,"What are youshootingyour mouth off for unless youknow what you are talking about?"One ofRespondent's combination salesmen from Sep-tember 1966 to January 1967 was Charles Wilkes. Inearly October, Supervisor Scott and Wilkes rode togetherto a nearby General Electric plant to make a service call.On the way back Scott asked Wilkes what he thought ofthe Union. Wilkes answered he had no "reservations onit either way." Scott also said that there may be a chanceforWilkesto become a manager in the new building inSyracuse, to which Respondent was about to move, ifWilkes kept his nose clean and "stayed on the side withthe Company."About October 10, while wearing some kind of unionbutton, Supervisor Fuller told Wilkes that he, Fuller, wasa steward in Union 540. Two or three days after October13, SupervisorFitzsimmonstold Wilkes that Stewart was"getting out of hand and...was going out trying to signup the mechanics in the Union and had to let him go forthat reason."About November 1, Wilkes overheard a conversationbetween employee O'Brien and Supervisor Fuller.Among otherthings,Fuller told O'Brien that he knewO'Brien was a union member and one of the union leadersand if O'Brien was not careful,he would be walking outin the streets with a strike sign on his back.About 2 days before the election was held onDecember 22, Respondent assembled its salesmen for atalk.All salesmen, President Reynolds, and SupervisorFitzsimmons were present. President Peter Reynolds,whom I find to be a supervisor under Section 2(11) of theAct, addressed the group.Among other things,Reynoldssaid that, as the Company was a family-owned organiza-tion,the employees did not need any outsiders to come into tell him how to run the business. Admitting that "a lotof things weren't right with this place,"Reynolds statedthat he would like to have the opportunity "to make rightthe things that weren't," but he could not correct them allat once. Therefore, he said, he did not see any reason whyMOTORS, INC.321themen should start to organize or have a union atReynoldsMotors "seeing there wasn't a unionizeddealership in the country"; rather than make ReynoldsMotors a guinea pig, it would be better if "another dealer-ship take that on," and perhaps a year later the men couldhave a union at his place if they really wanted one. Heasked the men not to vote for the Union.Then Reynolds described and talked about a retirementplan which he said the Company had been working on for3 or 4 years, but had not had time enough to "negotiate it"because different plans with different insurance compa-nieshad been discussed. However, he promised that itwould be put into effect at Reynolds Motors according tosome witnesses. But witness Hayward testified thatReynolds said that the pension plan was again under con-sideration after "they held off" because of the investmentinvolved, but could not be put into effect (his words are"in the bag")pending the imminent election.Followingthis,Reynolds described a new pay plan, which he saidwould be good for everybody, presented to him by his ac-countant and which had been lying on Reynolds' desk forsome time; but, because it was so "fantastic," it neededsome study to determine whether he could handle it.However, Reynolds stated that he could not then adoptthe pay plan because the "NLRB" did not allow this until"the thing with the Union was resolved." (The transcript,p. 74, uses the word "initial" rather than "NLRB" at thispoint.My notes show that "NLRB" rather than "initial,"was mentioned.)Continuing, Reynolds said that a lot of changes wouldbe made if the Union came in, including the possibility ofpunching a timeclock, the denial to old employees of theright to come and go as they pleased, and daily writing 20post cards and making 20 telephone calls.Thereupon, Reynolds outlined the proposed pay planon a blackboard. It was disclosed on the board that thesalesmen would receive a salary of $125 a week plus agraduated commission for cars and financing plans soldto customers. It was stipulated at the hearing that thisnew pay plan was different from that in existence at thetime of the meeting; it would be more advantageous forsome salesmen and not for others; and some of thesalesmen would interpret the new plan as being superiorto that then in effect. The remarks of Reynolds on the payplan were in response to a question from the floor by em-ployeeWilliamValinkord,beingpropounded afterReynolds had stated that he planned to correct inequities.Reynolds then mentioned that the Union was beingformed by the Teamsters, who are outsiders, and the mencould see the "condition" of the Teamsters due to theproblems of "Mr. Hoffa" with the U.S. Government. Healso alluded to another Ford dealer (Nagle Ford) inRochester, whose employees elected a union to representthem, but because the parties could not agree on a collec-tive-bargaining contract,went on strike. During thestrike,Nagle'smanagementcontinued to operate. Thus,he said, a dealer does not have to accept a union's con-tract and can still maintain a business without a contract.Finally,Reynolds closed with a statement that he had"twenty charges against me,"and one or two more wouldnot make any difference, and that no matter what hap-pened in the election, he was interested in selling cars andthere would be no reprisals.Another employee of Respondent's who testified fortheGeneral Counsel is Douglas R. Hayward. He waspresent when Supervisor Fuller, in late September, asked 322DECISIONSOF NATIONAL LABORRELATIONS BOARDemployee Harry Stewart how the Union was coming. Atanother time (between late September and October 10),Hayward overheard Supervisor Scott tell Stewart thatScott wanted to join the Union and offered $5 for thatpurpose.Gerald H. Walkin has been employed as a salesman byRespondent since November 1965. In late October orearly November 1966, at the Top Notch Diner, Super-visor Fuller spoke to a group of salesmen which includedWalkin.During the conversation, a salesman askedFuller what he intended to do if the Union came inbecause the Unionwas going to get in andFuller could donothing about it. Fuller replied that he knew Pete (who isPeteReynolds,Respondent's president) and in hisopinion Pete would not honor any kind of agreement witha union "or anything like that," and if, after the Unionwas voted in, the salesmen went on strike, Pete wouldhave the managers sell the cars until they were all soldand then close the doors. On three or four other occasionsWalkin and other salesmen again asked Fuller what hewas goingto do about the Union, and Fuller "would comeback with the same remark." Walkin further testified thatFuller is easily excited, that the salesmen sometimes nee-dled Fuller on the subject of the Union because Fuller"was sensitive on this subject," and that he was beingneedled when the question was asked him at the TopNotch Diner.On another occasion Walkin and other salesmen, as ajoke, gave Fuller a "union badge" to put on and "had himwalk around in the sales office" as part of the joke. Fullerwent along with the joke by laughing. In fact, Walkintestified that he knew that Fuller was kidding when hewore the "union button." I find this was done in jest and,therefore, is not an unfair labor practice.N.L.R.B. v. I.V.Sutphin Co.-Atlanta, Inc.,373 F.2d 890 (C.A.5); SarkesTarzian, Inc.,157 NLRB 1193, 1203-05.B.Respondent's EvidenceEmployee Gerald H. Walkin, who had previously giventestimony for the General Counsel, also took the witnessstand for the Respondent. He testified that on and afterRespondent's meeting for its salesmen on October 10, itwas a matter of "common knowledge" that a union or-ganization campaign was taking place; but that such cam-paign was not "well-known," and he personally had noknowledge thereof, prior to the first union organizingmeeting of October 9. However, Walkin did hear Super-visor Fuller, in July or August, ask employee Stewart ina kidding tone of voice, "Playing around2 with the Unionagain,Harry?" Employee Bob O'Brienwas present at thetime.According to Walkin, he heard Fuller repeat thisquestionto Stewartonce ortwice prior to October 10,and also heard Fuller on "various" occasions "discuss"the Union with Stewart. It was also a "matter of commonknowledge" at Respondent's agency that Stewart hadbeen involved in prior union activity a few years beforethis when employed by Respondent.At the December20 meetingheld by the Company foremployees, President Reynolds used notes to address thesalesmen, according to Walkin. But sometimes Reynoldsalso referred to and read from a paper. Among other2"Playing around"isWalkin's direct testimony.On cross he testifiedthe words were"monkeying around."3At the time Respondent occupied premises at 2525 Erie Boulevard,East,in Syracuse,New York.About November 17 and 18,1966, itmoved into the new building.Prior to then,its business was located at1439 ErieBoulevard,East,in the same citythings Reynolds stated that in places where they haveunions it is possible that men could be required to puncha timeclock. At this point, an employee asked what weresome of the changes in store for "the coming years." Tothis Reynolds replied that a pay plan "had been sitting onhis desk for some time" and that he thought it might be ofsome interest to the employees, but he could do nothingabout it. Then Reynoldsmentionedthat "they had beentalking" about a pension plan for a couple of years, thathe was talking with insurance companies about it at thetime, and "they" could not do anything about it untilRespondent completed construction of its new building.3Reynolds had mentioned the pension plan and the newbuilding at a Christmas party for employees in 1965. Atthat partyhe also mentioned"some other plans that wehave future ideas for," but declined to go into thesebecause he felt he would "get into this" after the newbuilding was completed, according to Walkin.Sometime between Apriland June1966, while Walkinwas talking to President Reynolds about other topics,Reynolds "discussed an extensive pay plan and the pastpay plan" with him. The wage plan then in existencecame into effect on February 1, 1966, displacing a systemof remuneration adopted in 1964 and modified in 1965,according to Walkin. In that conversation Reynolds alsotoldWalkin that if "we" came across anything whichwould sell more cars, it would help employees andReynolds would "go into it."Another witness for Respondent is Fran Fuller, itstruck manager. His testimony follows. He first learned ofthe Union's organizing efforts in the first part of October1966. At one point, he stated he acquired this knowledgethe Saturday before the Union'smeetingof October 9.Later he testified he had no such knowledge prior to Oc-tober 10. Since elsewhere in this Decision I find that hementioned the Union at the Company's meeting of Oc-tober 10 forsalesmen,Ifind that he had knowledge ofunion activity at Respondent's automobile agency priortoOctober 10. However, Fuller further testified thatoccasionally,4 prior to October 10, he had conversationswith employee Harry Stewart in which he "kidded Mr.Stewart about the Union," and it was "commonknowledge"among the salesmen that he so kidded.Fullerclaimed he did so because "it was known Harry tried toorganize the Union [in the past] and failed in attempting.And we alwaysdiscussed this kiddingly and many timeskidded Harry about the Union." Some of the languageFuller used at various times in thus talking to Stewartwas, "How is the Unioncoming?What are you doing,Harry?Similar things like starting a union....Come onHarry, stop trying to form a union." Fuller named twoemployees who overheard this. But at these times Fullerhad "no knowledge Mr. Stewart was organizing a union."Fuller initiated the talks he had with Stewart abovedescribed.5On October 26, President Reynolds admonishedFuller not to mention the Union, and to be "quiet." Oncross he stated he was told to keep his mouth shut about"it" because he "might or could be violating a labor law."The following day, October 27, President Reynoldscalled a meeting of all his managers and instructed them"This ison directOn cross Fuller testified he"always" kidded"Stewartabout. . . starting a union."'On cross-examination,Fuller testified that he sometimes told Stewartto "quit forming a union,Harry." REYNOLDS MOTORS, INC.323to say nothing about the Union to the employees"because possibly we were violating labor laws by men-tioning it to the people." To hisknowledge Fuller did notdiscuss the Union with employees during November.Further, Fuller does not believe he discussed the Unionwith employee O'Brien after October 26. In his cross-ex-amination,Fuller admitted that, prior to October 10, he"discussed union" with the sales force and "said a fewthings [he] shouldn't have said," but "didn't know [he]was violating any rules at the time."Fuller further testified that he did not "kid" any em-ployees about the Union after October 26, and, to hisknowledge, did not discuss the Union after that date; thathe does not remember talking about the Union at the TopNotch Diner and, if the Union was mentioned, he "gotright off the subject"; and that about November 1, em-ployee O'Brien may have "brought up the subject," butFuller tried "to get away from it." However, on cross-ex-amination,Fuller replied,"Idon'tknow,"to thequestion,"When you talked to [employee] HarryStewart on these occasions, did you in fact make it clearto him at the time you were not interested in the Unionand you didn't feel it would do any good?"Fuller asserted that he first learned that Stewart "wasserious about the Union" on the Saturday (October 8)preceding Respondent'smeeting for employees on Oc-tober 10.Howard N.Scott,Respondent's leasing manager,whom I have above found to be a supervisor under Sec-tion 2(11) of the Act, also was tendered as a witness byRespondent. A conspectus of his evidence follows. Scottdid not learn of the Union's organizing activity atReynolds Motors until Supervisor Fuller "brought it out"at Respondent's meeting of October 10 held for its em-ployees.Accompanied by employee Charles Wilkes, Scottdrove to a nearby General Electric plant to make a ser-vice call between October 1 and 7. Although the two en-gaged in"general conversation...normal"during thetrip to and from General Electric, the Union at no timewas discussed. However, Scott did say that if Wilkes"kept his nose clean and kept his job, he would have achance to get into a manager's job, where he wanted tobe." At no time prior to October 10, did Scott speak toemployee Stewart on the subject of unionism.Still another witness for Respondent is Richard P. Fitz-simmons,its new-car sales manager whom I have alreadyfound to be a supervisor under Section 2(11) of the Act.A synopsis of his testimony is here narrated.About July 1, 1966, Harry Stewart was rehired byRespondent. At that time Fitzsimmons told Stewart thatPresident Reynolds "was against" Stewart being rehired,but that Stewart was accepted on the "say-so" of Fitzsim-mons and "against the wishes" of Reynolds. Stewart as-sured Fitzsimmons that he (Stewart) would be a "topproducer." In the middle of September, PresidentReynolds decided to terminate Stewart's employment butStewart was not informed of this because Fitzsimmonsfeared Stewart would take his customers with Stewartduring the rush season about to start. However, Stewartwas not discharged until October 13. Fitzsimmons ac-tuallyperformed this act by telling Stewart that he,Stewart, was "all done" for "nonproductivity" and thatitwas Fitzsimmons own decision; but Fitzsimmons didnot mention that a decision had been arrived at in Sep-tember to discharge Stewart. On October 10, Fitzsim-mons first became "aware" of Stewart's union organizingactivities.Further, Fitzsimmons explained that Stewart was notfired in September only because Respondent was "tryingto build up a sales force at the time ... to handle the newcar showing" which was scheduled for September 29 or30.During the ensuing week, known as IntroductionWeek, i.e., October 3 through October 8, an "accumula-tion" of salesmen is needed to accomodate the largenumber of customers anticipated at this peak season(Fitzsimmons called it a "fantastically busy period")when new cars are introduced on the market.Describing a salesman's "production," Fitzsimmonstestified that the standard used was the total number ofautomobiles sold and delivered by him monthly. Asalesman's production is not judged solely by the numberof cars sold by him, for "many" or quite a "few" carswhich are sold are not delivered to the customer. This isbecause customers sometimes "back right out of a deal."Commissions to salesmen are paid when the "deal is con-summated" by delivering a car to a customer. Each typeof car has a given number of units assigned to it for pur-poses of ascertaining a salesman's monthly production. Asalesman is credited with the applicable amount of unitswhen he completes delivery of a car.Stewart's production record (as denoted on Resp. Exh.1) discloses that in the interval elapsing between July 21and October 13, he earned 10 credits in the followingmanner: 2 in July, 5 in August, 2 in September, and 1 inOctober.In addition, Stewart consummated some sales ordersprior to October 12, which were either canceled ordelivery thereon was made after October 13. The list fol-lows:Date ofDate ofKind of CarCustomer's NameDate of SaleCancellationDelivery4-door 1967RosierOctober 11DecemberThunderbird4-door 1967KoltziOctober 11January,Thunderbird1967Ford 1967 XLMarie L. KasikSeptember 16October 31ConvertibleNot in RecordHaldenburgOctober 3After October 13Not in RecordGentileOctober 1About December1967 FordEmile HordwartySeptember 3November 10Country Squire310-541 0 - 70 -22 324DECISIONSOF NATIONALLABOR RELATIONS BOARD(Delivery on 4-door Thunderbirds took 8 to 12 weeksaftersale.This is because they were popular and"scarce.") Stewart also sold and delivered a car in Sep-tember for which he received no production credit. Thisis because the customer asked for salesman Kelly, whowas not in at the time. Only Kelly was credited with theproduction unit, but Stewart shared the commission withKelly.However, other salesmen acquired an unsatisfactorynumber of units during this same period. Thus, salesmanFinkbeiner received eight units. However, Finkbeiner,who was hired in 1954 and is about 65 years old, had been"quite ill" and did not work full time. Employee JohnKelly, hired in 1950, accumulated five units, but he is anolder man who has had a heart attack and does not put ina full day of work. Employee Fred Lull's credits total 13,but his "relatively low production" may be attributed tothe fact that he was a new salesman, hired on April 25,and did not have prior car-selling experience.Robert O'Brien,according to Fitzsimmons, is one ofRespondent's best salesmen, but his units for the periodinvolved total but 13. This is accountable by the fact thatO'Brien had family difficulties.However,O'Brienproduced 140 units in 1966, "well below his average."Don Serafine, about age 65 and with the Company since1958, produced nine units, but this may be ascribed to thefact that he took a 2-week vacation in August and also tohis age. Serafine's total units for 1966 is 72. Jim Vaeth's12 units, a low figure, are due to his taking a 2-week vaca-tion in August. Moreover, as a 74-year old man, Vaethnevertheless produced 84 units for 1966. Fitzsimmonssaid there was no reason for Gerald Walkin's 12 units, butadded that Walkin, "did a very good job for us" in the"first part of the year" 1966, having produced 71 units.Howard Kollusch produced five units, but he was hiredon September 19, and had not previously sold cars. CliffWells had but one unit but he worked only from Sep-tember 20 to October 6. And Charles Wilkes, who wascredited with seven units, was hired on September 1, andquit in February 1967.Continuing his testimony,Fitzsimmons claimed thatStewart's total production of 10 units from July 21 to Oc-tober 12, "for an individual as Mr. Stewart [with] ... hisexperience in this business ... is poor production," andthat Stewart would have been let go in late September,except that Fitzsimmons needed him "in this period oftime." Further, Fitzsimmons asserted that he expectedeight units a month from an experienced man.About themiddle of the afternoonof October 13, Fitz-simmons discharged Stewart. At that time Fitzsimmonswas cognizant of Stewart's union organizing activity, hav-ing first acquired such knowledge at the October 10meeting,held byRespondent for its salesmen, charac-terized by Fitzsimmons as "Fran Fuller's meeting." Fitz-simmons was "not really"happy with Stewart's union or-ganizingactivity, and "would prefer there had been nounion organizingactivity."Nevertheless, Stewart wasnot fired for this activity. Rather, he was discharged onthat particular day because "he had been out botheringour help." But the reason motivating the discharge was"nonproductivity." In addition, Fitzsimmons was irkedbecause on October 12, Stewart "had a pretty good dealgoing" but let a customer walk away before checking withthe sales office. In such instances the Company has a"firm rule" that a salesman "is to check with the sales of-fice before he lets a customer go." This was "one of thereasons" for discharging Stewart. However, if Stewart'sproduction was good, this incident would have been over-looked by Fitzsimmons.Further,FitzsimmonsdiscussedwithPresidentReynolds the compensation system of Respondent sinceApril 1966, when he returned to Respondent's employ. Inmid-summer this system was further considered by thetwo because salesmen had put " a little heat on[Fitzsimmons]to look at the plan we had previ-ously." The two felt "a better incentive" was neededwhen the Company moved to its new building.At the December 20 meeting, President Reynolds readfrom a "text" consisting of five or six pages in addressingthe salesmen,according to Fitzsimmons;but he some-times departed from the text in uttering some remarks. Inaddition,Reynolds answered "plenty" of questions"asked from the floor"at the termination of the meeting.In referring to timeclocks,Reynolds compared Respond-ent's practice with that of "places which had been undera union contract"; but he did not imply that Respondentwould "institute" a timeclock if the Union succeeded inthe impending election.However,Fitzsimmons does notrecall that the subject of postcards and telephone callswas brought up by Reynolds.About October 26, President Reynolds told Fitzsim-mons to direct the supervisors of Respondent not to con-verse with the employees "in any way" as to any activi-ties which were going on pertaining to union organization.Fitzsimmons did so instruct them. The next dayReynolds met with all the supervisors and reiterated tothem the foregoing instruction. Those present then"started talking about union relationships at the time."On cross-examination Fitzsimmons stated that he toldStewart at the time of rehire on July 21 that Fitzsimmonspreferred that Stewart "have himself off the floor" andrebuild his old "customer force," and that the people towhom he sold cars since July 21 were in fact Stewart'sold customers.Fitzsimmons also stated that,in evaluat-ing production,he also considered,in addition to salesand deliveries, "a man's doing what he's supposed to doto get business and ... if the man's working when he's onthe floor";i.e.,"what he had done to get business."Stewart was let go on a Thursday, in the middle of aworkweek. Yet three salesmen were hired in September1966, because for 2 weeks after introduction week the"rush season"ison and salesmen are needed. Cf.McCormick Longmeadow Stone Co., Inc.,155 NLRB577, 579, enfd. 374 F.2d 81 (C.A. 1). In fact Fitzsim-mons is "hiring when the [new]cars come out" becausehe "would have more traffic during those times."Further testifying on cross-examination,Fitzsimmonssaid that salesman Finkbeiner produced 48 units "on a12-month basis" or an average of 4 units a month; DougHayward produced58 units andJohn Kelly 34units inthe same period. Admittedly, eight units a month onaverage are not produced by all salesmen,although theseparticularmen have been retained in Respondent's em-ploy. In fact, although Walkin produced only one unit inNovember and six in December, he did not lose his job.GeorgeB.Osman is one of Respondent'snew carsalesmen. In August he told President Reynolds that thebusiness "needed a more stable plan to salary plus somekind of bonus." Reynolds replied that he had thought ofthis "for a period of time," at the end of the year he"would see how things were working,"and he intendedto change the pay plan or compensation system. Theparties also stipulated that"a new car salesman" ofRespondent, if called, would testify that in July President REYNOLDS MOTORS, INC.325Reynolds indicated that at the close of the year 1966 con-sideration was going to be given to changing the methodof compensating salesmen.Since 1962, Robert Burkard has been Respondent'scomptroller and assistant secretary. A synopsis of histestimony is set forthin this paragraph.In February1966,6 a change was instituted in Respondent's compen-sation system for its salesmen to comply with the NewYork minimum wage law which placed a floor of $1.25 anhouronwages.Such law covered Respondent'ssalesmen. This new plan of Respondent's guaranteed itssalesmen $75 a week. About June 27, Respondent ascer-tained that, starting January 1, 1967, the minimum hourlywage of its salesmen would be increased to $1.50 an hourunder theNew York Stateminimum wagelaw.As aresult, President Reynolds, in December 1966, asked himto prepare"an alternative plan." Burkard did so, suggest-ing to Reynolds a plan calling for a guaranteed salary of$125 a week andat least $1.50 an hour. Only the $1.50 anhour aspect thereof had been put into effect as of the timeof hearing,so that the$75 a week minimum guaranteestill had not been increased as of then. Hence, only thosesalesmen of Respondent's working over 50 hours a weekwould receive more than the guarantee of $75 a week.Respondent's final witness was its president, PeterReynolds. He addressed the salesmen on December 20.A question from the floor led him to comment that somepay plans were under consideration, but the details werenot disclosed until he had concluded his prepared speech.That speech was made from notes held in his hand whichhe read to the men. Among other things, he mentionedhealth insurance, life insurance, and pay plans of three orfour other Ford dealers in town. An abstract of theremainder of the speech is set forth in the ensuing para-graphs.Comparing Respondent's pay plan with Ford competi-tors in town, Reynolds emphasized that his men weredrawing a minimum of $75 a week with a monthly wash-out; i.e., no deficit would be charged against this draw ifat the end of a given month a salesman's commissionsamounted to less than $75 times the number of weeks inthatmonth. Moreover, he told them his salesmen werenot required to share any part of their commission withthe Company, although some other Ford dealers hadadopted this practice. Then he described Respondent'shealth insurance,life insurance,additional disability in-surance for those with at least 1 year's service, vacations,holidays, and personal use of Respondent's demonstratorcars by itssalesmen.After this, Reynolds explained the cost to Respondentof "this compensation and insurance program," and re-lated the specific amounts of such expense. Asserting thatRespondent's pay system and fringe benefits at leastequaled those of any Ford dealer in town and were su-perior to those of most such dealers, Reynolds com-mented that he knew many of his listeners were interestedin a salary.Mentioning that Respondent was an"innova-tor" of salary plans in 1961 and 1965, Reynolds pointedout that Respondent was the first Ford agency inSyracuse to inaugurate a plan involving basic salary and"overriding profit" for salesmen. (This continued until itwas modified on February 6, 1966, as described above byComptroller Burkard.) Telling the men that "under thelaw we can't make any promises at this time," he assuredthem "we understand your legitimate concerns and if fu-ture circumstances allow, we certainly intend, as we havedone in the past, to be leaders in economically possiblenew and better plans, including salary plans."At this point, Reynolds asked for questions from thefloor. Employee Valinkord asked if Reynolds had a salaryplan "ready to go" and, if so, would it be put into effect.Being uncertain whether he could answer "that type ofquestion,"Reynolds "held back" a reply. However,Reynolds outlined on a blackboard and discussed thebasic salary of $125 a week (mentioned above by Comp-troller Burkard), stating that he had previously gone overitwith Burkard.Reynolds did not "believe" that the subject of post-cards and telephone calls came up in his said talk to thesalesmen, but "thought" one of the salesmen made somestatement about these two topics. But Reynolds did men-tion that he departed from his notes and "ad libbed" thatunion contracts contain strict work rules, cause regimen-tation and loss of independence, and that if Reynoldssigned a contract with a union, they might have to punchtimeclocks. He asked the men to check other union con-tracts, to see if they wanted to work "under those condi-tions," because Respondent treats its employees as in-dividuals and has very few work rules. In fact, he said,some other companies have timeclocks and strict workingconditions. In this respect, Reynolds enumerated benefi-cial practices of Respondent, such as permissible latenessin reporting to work, special weekends off, and switchingfloor time with another salesman.Continuing,Reynolds told the men he objected toRespondent's being made a guinea pig because no otherautomobile agency in the county was organized. Since anelection was going to be held at the Ford dealerships inthe county operated by Aloi and Romano, respectively,he asked the men to wait until they can appraise what theUnion accomplished there, if elected. And if there arestrikes,work stoppages, and delays, let them occur atthose places (i.e., Aloi's and Romano's), Reynolds ad-monished his audience. Then, he continued, in anotheryearthere can be an election at Reynolds Motors, atwhich time the salesmen can make a decision on the"worth of the Union." He urged the men to give him ayear to get the new plant in shape and "see what we canall do working together ... [to] make more money foreverybody." He exhorted them to aid him, now the No.2 Ford agency in the county, to pass Koerner, the No. 1agency at that time. But Reynolds denies that he stated hewas contemplating the elimination of certain privilegesenjoyed by older employees. (There are four of such oldtimers, viz, Vaeth, Serafine, Kelly, and Finkbeiner.)Employee Serafine asked about a retirement or pensionplan. Reynolds replied that he was interested in one since1964 and had received five or six plans from several in-surance companies,the last inApril 1966.Since this in-volved an expenditure of "an awful lot of money," he"couldn't take the load," but would "wait until the newbuilding before the pension plan" would be considered.He told the men a recent plan submitted by Palisades LifeInsurance Company was under consideration.Reynolds went on to say that even if the Union won theelection, this did not mean a collective-bargaining con-tract would be signed right away because it would have tobe negotiated and having union representation did not au-6PresidentReynoldstestifiedthis changetook effect on February 6,1966. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDtomatically raise wages. Then he said that a union hadwon an election at Nagel Ford and he was"concernedwith Nagel Ford in the context of strikes"; a strike oc-curred at Nagel because they were unable to negotiate acontract;and Nagel continued to operate during thatstrike,sold more cars than usual,and actually won a salescontest in that period. But Reynolds said he did not wantstrikes, but, rather,desired to sell cars. He also told hislisteners that salesmen frequently,as at Nagel Ford, "endup for one reason or another out of the agency -we don'twant to lose our current sales force.We think we can sellmore cars by all of us working together. In this way, youmake more money and we make more money."He alsosaid Taylor Chevrolet in Rochester "may be for salebecause their union can't negotiate a contract."Finally,Reynolds assured his listeners no reprisalswould be taken against them regardless of the outcome ofthe election.C.Concluding Findings and Discussions1.As to the discharge of Harry StewartIt is my opinion, and I find, that Harry Stewart wasdischarged on October 13, 1966, for activity on behalf ofthe Union, and that the reason given to him at the time ofhis discharge, i.e., nonproductivity, is a pretext to coveror disguise the real reason. This ultimate finding is basedupon the entire record and the subsidiary findings enu-merated below, which I find as facts. Upon this issue Iexpressly rule that, as a matter of law, the burden of proofis upon the General Counsel to establish by a fair prepon-derance of the evidence that Stewart's discharge con-travened Section 8(a)(3) of the Act.(a)Stewart was very activein organizing the salesmenand was the prime mover in introducing the Union to thesalesmen.Respondent's brief concedes this and refers tohim as a principal in the union movement. This alonemeans nothing; but it may be considered,along with otherfacts found herein,inascertaining the truemotiveprompting a discharge claimed to have been made forcause."Obviously,the discharge of a leading union ad-vocate is a most effective method of undermining aunion. . . " N.L.R.B. v. Longhorn Transfer Service, Inc.,346 F.2d 1003, 1006 (C.A. 5).(b)Respondent had knowledge of Stewart's union ac-tivity prior to the date of his discharge on October 13.Patently, such activity was revealed or disclosed at themeeting of October 10,held by Respondent for itssalesmen at which Supervisors Fuller and Fitzsimmonswere present.But Ifind thatRespondent had knowledgeof such activity by Stewart prior to October 10, for tworeasons:(1)As a result of Respondent'ssmall workforce,Ifind that the Board's small plant rule is operative.Pursuant to this rule, and on the entire record, includingthe open nature of Stewart's union organizing conduct, itis reasonable to infer-and I find-that news of Stewart'sactivity came to the attention of Respondent's super-visors after he became engaged in it and prior to October10.New French Benzol Cleaners and Laundry, Inc.,139NLRB 1176, 1179;American Grinding & Machine Co.,150 NLRB 1357, 1366;Angwell Curtain Company, Inc.v.N.L.R.B.,192 F.2d 899, 903 (C.A. 7);N.L.R.B. v.Joseph Antell, Inc.,358 F.2d 880,882 (C.A. 1). (2) Icredit Stewart that Supervisor Fuller, on or about Sep-tember 20 and 22 or 23, asked Stewart how Stewart'sunion was coming along.Thisquestion warrants the con-clusion that Fuller was aware of Stewart's unionactivity,and Iso find.(c)Timing is significant.Thus,Stewartwasdischarged not long (3 days) after Supervisor Fuller men-tioned to the assembled salesmen on October 10 that heknew of Stewart's union meetingthe day before (October9)., and Stewart's reply to Fuller in the same meeting thathe, Stewart, conducted the union meeting of October 9,and described what went on at it. Respondent's evidence,inconsistent with the findings in this paragraph, is notcredited, although it need not be restated here. (It is nar-rated above in section III, B,where Respondent'sevidence is set forth.) A "Trial Examiner is not compelledto annotate to each finding the evidence supporting it."Bishop and Malco, Inc., d/b/a Walker's,159 NLRB1159, 1161.In this respect I find that at this October 10 meetingFuller warned Stewart "If you don't watch out, Harry,you're going to lose your job due to labor activity."Respondent's contrary evidence is not credited. Thisstatement carries weight in determining the actual reasonfor Stewart's discharge3 days later.On this aspect of the case,Respondent insists,and adduced evidence,that Stewart would have beendischarged in September,but he was retained solelybecause the first 2 weeks of October represented the rushseason for new cars. But Stewart was not notified of thefact in September that he was about to be discharged in afew weeks. Failure to notify him of an imminent loss ofemployment cannot be disregarded.Mid-West Towel &Linen Service, Inc.,143 NLRB 744, 754, enfd. 339 F.2d958 (C.A. 7). Nor was Stewart warned that his poorproduction rendered him vulnerable to discharge. Failureto warn is some indication of a discriminatory intent indischarging an employee.Dunclick, Inc.,159 NLRB 10,16;N.L.R.B. v. Melrose Processing Co.,351 F.2d 693(C.A.8);N.L.R.B. v. Whitin Machine Works,204 F.2d883, 887 (C.A.1);Amerace Corporation,162 NLRB338,344-345.Respondent's contention that it did not desire to notifyStewart in advance of his forthcoming discharge becausehe would then bring his customers with him to anotheragency is unimpressive for two reasons. (1) If, asRespondent contends, Stewart was a poor producer, thenhe had few customers to take away with him when hewould be terminated. Hence, even on Respondent'stheory, an insubstantial loss of business would result byStewart'sdischarge in September. (2) If, however,Stewart was retained solely to make sales at a time whensales of new cars were spurting or booming,then it wasnot Stewart's bringing in customers which Respondentdesired but, instead, a man who would aid in handling atemporary increase in the purchase of automobiles. Butthe cars sold themselves at this critical period. Therefore,Icannot find a reasonable apprehension that Stewart'sdischarge.prior to this short (2-week) rush period wouldhave materially harmed Respondent's sales.(d)In addition, I find that the manner of Stewart'sdischarge has probative value. In this respect, I find thatStewart was abruptly discharged in the middle of a work-week and at a time when the rush period for selling newcars had not yet ended. If, as Respondent contends, itkept Stewart on after September to make sales in the Oc-tober season when sales were plentiful and sales person-nel were acutely in demand,then no rational basis existsfor his sudden termination while sales were booming. REYNOLDS MOTORS, INC.327"The abruptness of a discharge and its timing are persua-siveevidenceastomotivation."N.L.R.B.v.MontgomeryWard & Co.,Inc.,242 F.2d 497,502 (C.A.2), cert.denied 355 U.S. 829;N.L.R.B. v. L.E. FarrellCompany, Inc.,360 F.2d 205, 208 (C.A. 2).Supervisor Fitzsimmons seeks to minimize the forgo-ing by stating that Stewart was preciptately dischargedbecause Stewart"had been out bothering our help," andbecause on October 12 Stewart allowed a potentialcustomer to leave without"checking with the sales of-fice." Neither contention is convincing.Neither Fitzsim-mons nor any other witness described the nature ofStewart's conduct in bothering the help,so that I am una-ble to determine whether he did anything wrong.BesidesStewart was never so informed.Failure to mention aspecific fault to an employee when he is dismissed sup-ports an inference that the layoff was discriminatory.N.L.R.B. v. GriggsEquipment,Inc.,307 F.2d 275, 278(C.A. 5). Cf.N.L.R.B.v.Plant CitySteel Corp.,331F.2d 511 (C.A. 5). 1 draw thisinference,.Further, Fitz-simmons admitted that the failure to check with the salesofficewas minor and would have been overlooked ifStewart were a good producer.But this was not men-tioned to Stewart;and, in addition,Respondent did notwant to lose salesmen at this busy season.Failure to warnissignificant.Dunclick,Inc.,159NLRB 10, 16;N.L.R.B.v.Melrose ProcessingCo.,351 F.2d 693 (C.A.8);N.L.R.B. v. Whitin Machine Works,204 F.2d 883,887 (C.A. 1). Hence,Ido not credit Fitzsimmons thatthis failure to check with Respondent'ssales officeprompted Respondent to discharge Stewart.(e)Respondent entertained union hostility.SupervisorFuller's conduct,described elsewhere herein in connec-tion with violations of Section 8(a)(1) of the Act,demon-strates a dislike of unions and a warning to Stewart of thehazard of being discharged for union activity.And Super-visor Fitzsimmons admitted on direct examination that hewas not happy with Stewart's union organizing activityand preferred no union organizing of Respondent'ssalesmen. (Ido not rely on President Reynolds'antiunionstatements of December 20, as they were uttered afterStewart's discharge on October 13.)Of course,union animus is not an unfair labor practiceand this alone will not render a termination illegal.N.L.R.B.v.Howard Quarries,Inc.,362 F.2d 236 (C.A.8);N.L.R.B. v. Covington Motor Company,Inc., 344F.2d 136, 138 (C.A. 4);N.L.R.B. v. Threads,Inc.,308F.2d 1, 8 (C.A. 4). But it is a factor which may be con-sidered in evaluating the reason for an employee's ter-mination.N.L.R.B.v.Georgia Rug Mill,308 F.2d 89,91(C.A. 5).(f)"Direct evidence of a purpose to discriminate israrely obtained, especially as employers acquire some so-phistication about the rights of their employees under theAct; butsuch purpose may be established by circumstan-tialevidence."CorrieCorporationof Charleston v.N.L.R.B.,375 F.2d 149(C.A. 4). SeeN.L.R.B. v.Putnam Tool Company,290 F.2d 663,664 (C.A. 6).Hence,it is not uncommon for an employer to point toreal or imagined shortcomings of an employee as thereason for a discharge.Stewart's shortcoming is said to benonproductivity.But I find that he did as well or betterthan many other employees during the short time he wasreemployed by Respondent;i.e., from July 21 to October13,1966.Respondent attempts to rationalize its action by argu-ing that the other employees who produced less units thanStewart were either oldtime employees not devoting fulltime to their work or new,inexperienced employees. Butthis contention is not well taken on the record unfoldedbefore me.If Respondent was interested in production,then it is difficult to understand why it retained so manyold timers and hired inexperiencedhelp. Cf.N.L.R.B. v.McCormickLongmeadow StoneCo., Inc.,374 F.2d 81,82, fn.2 (C.A. 1). Threeinexperienced salesmen werehired after the decision in mid-September to dischargeStewart.Cf.Ventre Packing Co.,Inc.,163 NLRB 540,541. But,Stewart was experienced,and his slack periodoccurred in the summer months when business is admit-tedly slow. Further,Stewart was not given any apprecia-ble opportunity during good times(i.e.,following thesummer slump in business)to develop his sales.For, ifRespondent is to be believed that it decided to let him goin September,only his production in unusually slow times(July 21 to the middle of September)became the measureof his ability.Thisarbitrary attitude,i.e., judging hisproduction in the 2 dull months when no one was ex-pected to do well,may be considered in determining thetrue reason for his discharge.Cf.N.L.R.B. v. FiredoorCorporationof America,291 F.2d 328,cert. denied 368U.S. 921 (C.A. 2).There can be no doubt that poor production constitutesa lawful ground for discharge,and I so find. But I furtherfind that even if Stewart'sproduction was poor, themotivating or substantial reason for his discharge was hisunion activity rather than his inadequate production. It isnot necessary to show that such activity is the onlyreason for his termination.It is sufficient to condemn thedischarge as illegal"if discrimination is a substantial ormotivating reason, despite the fact that other reasons mayexist."N.L.R.B.v.WhitinMachine Works,204 F.2d883, 887(C.A. 1). "The mereexistence of valid groundsfor a discharge is no defense to a charge that the dischargewas unlawful, unless the discharge was predicated solelyon those grounds, and not by a desire to discourage unionactivity."N.L.R.B.v. Symons Manufacturing Co.,328F.2d 835,837 (C.A. 7);N.L.R.B. v. Lexington ChairCompany,361 F.2d 283,295 (C.A. 4). I also find that"the permissible grounds alone would not have led to thedischarge."N.L.R.B. v. Park EdgeSheridan Meats, Inc.,341 F.2d 725, 728 (C.A. 2).2.As to interference, restraint, and coercionSupervisor Fuller on about September 20 and again onabout September 22 or 23 asked employee Stewart howStewart's union was coming along.I do not credit Fullerthat he was unaware that Stewart was at that time or-ganizing a union and that Fuller's questions were directedat Stewart's prior unsuccessful attempt a few years before1966 in organizing Respondent's salesmen.I find thatknowledge of Stewart's current union activity by Fullermay be inferred under the Board's small plant rules. Thatrule,with supporting authorities, is discussed above inconnection with the discharge of Stewart.The abovequestions contravene Section 8(a)(1) of the Act.BourneCo. v. N.L.R.B.,332 F.2d 47 (C.A.2); Johnnie's PoultryCo., 146 NLRB 770, 775.Even if Fuller,as he claims,lacked knowledge of Stewart'scurrent activities, theresult would still be the same, i.e., the questions are coer-cive because they exceeded the permissible limits oflegitimate inquiry sanctioned by the Board.Johnnie'sPoultry Co.,146 NLRB770, 775.Thus I conclude, andrule, that the test of whether questions asked employees 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout their union activities are proper does not dependupon whether the questioner was aware that a union cam-paign was in fact being carried on contemporaneouslywith the interrogation. As I read the Board's cases on thissubject, the test is whether (a) the purpose of the questionis legitimateand (b) whether the employer transgressesthe boundaries of safeguards applicable to the "necessi-ties of the legitimate purpose."Johnnie's Poultry Co.,supra,at 775. And the "total background of facts and cir-cumstances" may be looked at to observe whether lan-guageuttered is coercive.Corrie Corporation of Char-leston v. N.L.R.B.,375 F.2d 149 (C.A. 4). In this con-nection, I find that Fuller's interrogation does not appearto serve any legitimate purpose.N.L.R.B. v. LouisianaManufacturingCompany,374F.2d 696, 699-701(C.A. 8).Supervisor Fuller also on October 10, at the meeting ofsalesmencalled by Respondent, made certain statementsto Stewart. They are set forth above and need not be re-peated here. Although Fuller admitted some of them, Ifind that he made all of them attributed to him by theGeneral Counsel's witnesses. Respondent's evidence isnot credited to the extent it is not consonant with theGeneral Counsel's version of this aspect of the case. Ifind Fuller's said utterances constitute coercive inter-rogation, create the impression of surveillance of a unionmeeting(Jervis Corporation,159 NLRB 262, 263-264),and threaten Stewart with reprisals for engagingin unionactivity. It is no defense that Supervisor Fitzsimmonsstopped Fuller from continuing his antiunion talk and toldthe salesmen that it was up to them whether they wanteda union or not. This is because Fitzsimmons neither ex-pressly repudiated Fuller's statements nor assured theemployees that no reprisals would be visited upon anysalesmanengaginginunionactivity.Furr's, Inc. V.N.L.R.B.,381 F.2d 562, 566-567 (C.A. 10).About October 10, Supervisor Scott sought to join theUnion and offered Stewart $5 for the purpose. I findnothing illegal in this incident. Accordingly, I find it doesnot amount to interference, restraint, or coercion. Aboutthe same day, Supervisor Fuller wore some kind of unionbutton in his lapel, told Stewart that he, Fuller, was aunionsteward, and offered to "help" Stewart wheneverStewart was away from Respondent's premises. I findthat, although this was a crede mockery of Stewart's or-ganizingefforts, it does not constitute interference,restraint, or coercion, and, therefore, does not transgressSection 8(a)(1) of the Act.Not long after Stewart was discharged, SupervisorFitzsimmons told employee O'Brien that Stewart wasdischarged for causing unrest among the salesmen andemployees at Reynolds Motors, but insisted that Stewartwas not discharged for union activity as contended byO'Brien. In view of this denial by Stewart, I find that thelanguage used by Fitzsimmons in characterizing thereason for Stewart's discharge does not constitute inter-ference, restraint, or coercion which is prohibited by Sec-tion 8(a)(1) of the Act. Similarly, I find no violation in Su-pervisor Fuller's remarks to O'Brien on about October13 that Respondent would do everything it could to makethings nice for employees so they would know what theywere missing when they would be picketing in the follow-ing January.On the other hand, I find that Supervisor Fuller, inNovember, responding to a question about the Unionfrom an employee, answered, in the presence of employeeO'Brien, that such employee should ask O'Brien asO'Brien is one of the leaders in the union movement andattended the union meeting. Respondent's evidence in-consistent with this findingis notcredited. I find this is in-terference, restraint, and coercion transgressing Section8(a)(1) of the Act, as it gives the impression of surveil-lance.Jervis Corporation,159 NLRB 262, 263-264. Itis nodefense that Fuller, replying to O'Brien's inquiry inthe same conversation, stated that he did not see O'Brienat themeeting.The vice of Fuller's statementlies in itscoercive effect in that Fuller let it be known that he some-how managed to acquire news of that meeting by surveil-lance directly or indirectly.And that effect is notameliorated merely because Fuller was unable to provethat he saw O'Brien there. The test of coerciveness is"whether the conduct in question had a reasonable ten-dency in the totality of the circumstances" to intimidate.Corrie Corporation of Charleston v. N.L.R.B.,375 F.2d149 (C.A. 4). 1 find such reasonable tendency in this in-cident.In early October, Supervisor Scott asked employeeWilkes, a witness for the General Counsel, what Wilkesthought of the Union. Absent a showing of a necessity forthis information, I find it was not elicited for a legitimatepurpose. CfN.L.R.B. v. Firedoor Corporation of Amer-ica,291 F.2d 328 (C.A. 2). Accordingly, I find it is inter-ference, restraint, and coercion prohibited by Section8(a)(1) of the Act. In this same talk Scott hinted thatWilkes would be promoted if he kept his nose clean andremained on the Company's side. I find this is not inter-ference, restraint, or coercion, and, therefore, does notcontravene Section 8(a)(1) of the Act.Wilkes further testified that Supervisor FitzsimmonstoldWilkes that Stewart was discharged for trying torecruit the Respondent's mechanics into the Union. ButIdo not credit Wilkes on this because neither Stewart norany other witness in the case testified that Stewart was at-tempting to organize the mechanics. All the evidence inthe case points to the fact, which I find, that Stewartsought to organize only Respondent's salesmen. It is dif-ficult to believe that Fitzsimmons would refer to activitiesof Stewart which never occurred so far as the record dis-closes.Wilkes also testified that he overheard SupervisorFuller tell employee O'Brien that Fuller knew O'Brienwas a union member and that, if O'Brien was not careful,O'Brien would be walking in the street carrying a picketsign.But O'Brien,who likewise testified for the GeneralCounsel, did not mention this incident in his testimony.Because O'Brien said nothing about it, I find that thisevent did not occur. Hence, I do not credit Wilkes.Sometime in late October or early November 1965, Su-pervisorFullerwas asked by an employee, in thepresence of other employees at the Top Notch Diner,what Fuller intended to do if the Union came in. Fullerreplied that in his opinion President Reynolds would nothonor any agreement with a union and, if thesalesmenstruck, Reynolds would close the doors when all the carson hand were sold. Respondent's contrary evidence is notcredited. I find this is a threat of reprisals condemned bySection 8(a)(1) of the Act, even though expressed as anopinion.N.L.R.B. v. Louisiana Manufacturing Com-pany,374 F.2d 696, 701-702 (C.A. 8).Ifind that Fuller was nervous and excitable, and couldbe easily "needled," and was often "needled" by em-ployees about the Union. But his unfair labor practicesmay not be justified because he was "needled." For I findthat his emotions were neither uncontrollable nor of a na- REYNOLDS MOTORS, INC.329ture to cause him to be unable to apprehend what he wassaying or doing. Hence,Ifind that his conduct was volun-tary and that Respondent is accountable therefor.About December 20, President Reynolds spoke to thesalesmen.Thiswas 2 days before the election scheduledfor the salesmen in Case 2-RC-4039. Although Reynoldsuttered many statements against the Union and urged thesalesmen to reject it in the forthcoming election, I findthat,except as enumerated in paragraphs designated (a),(b), and(c) below, such statements are protected by Sec-tion 8(c) of the Act and,therefore,do not amount to inter-ference,restraint,or coercion.Cf.Universal ElectricCompany,156 NLRB 1101.(a)Reynolds described and talked about a retirementplan. I find that he told employees that this plan had beenunder consideration for 3 or 4 years and that it would beadopted,but that it could not be put into effect pendingthe election about to be held. Respondent's evidence in-consistent with this finding is not credited. I further findthat such plan had been under considerationfor 3 or 4years, and that it was mentioned only once to all the em-ployees(whether orally or in writing) prior to this, at a1965 Christmas party of the employees,and that its an-nouncement to the salesmen on the eve of the electionreasonably implied that employees would benefit fromthe plan.This sudden concern for employees just beforethe election"had an unmistakable meaning for them."N.L.R.B. v Philamon Laboratories, Inc.,298 F.2d 176,181 (C.A. 2).Ialso find that the timing of the statementand its utterance in the context of an election render it anoffer or promise of benefit even though Reynolds made itclear he could not put the plan into effect because of thecoming election.N.L.R.B.v.Philamon Laboratories,Inc.,298 F.2d 176, 181 (C.A.2);Wausau Steel Corpora-tionv.N.L.R.B.,377 F.2d 369 (C.A.7); Amerace Cor-poration,162 NLRB 338, 350.It is difficult to comprehend why delay occurred in in-forming the employees of this plan, especially since theplan was considered before the advent of the Union, ex-cept to infer-and I do so -that it was prompted by anti-union motives and was intentionally timed to underminethe Union at the election polls.Ialso find that the rela-tionship between the announcement and the election ismore than mere temporal coincidence.United Screw &Bolt Corporation,91NLRB 916, 919. Accordingly, Ifind that the announcement of the retirement plan underthecircumstances interferedwith,restrained,andcoerced employees in violation of Section 8(a)(1) of theAct. SeeAmerican Freightways Co., Inc.,124 NLRB146;Scott's, Inc.,159 NLRB 1795.(b)Reynolds mentioned that a lot of changes would bemade if the Union came in, including the possibility ofpunching a timeclock and the denial to older employeesof the right to set their own working hours I do not creditRespondent's evidence inconsistent with this finding Inmy opinion,this is a threat to impose stricter workingrules if the Union came in, and I so find. I further find thisa threat of reprisals prohibited by Section 8(a)(1) of theAct.Scott's Inc.,159 NLRB 1795(c)Reynolds mentioned and discussed a new pay plan,which he praised as good for everybody, but which hesaid could not be adopted until "the thing with the Unionwas resolved."Respondent's evidence somewhat variesfrom the foregoing findings. To the extent that it does, Ido not credit it. I find that under the circumstances theannouncement of the new pay plan constitutes inter-ference,restraint,and coercion,and violates Section8(a)(1), for the reasons set forth above in finding the an-nouncement of the retirement or pension plan to trans-gressSection 8(a)(1).On this segment of the caseN.L.R.B. v. Philamon Laboratories, Inc.,298 F.2d 176,181 (C.A. 2), points the way to the foregoing conclusion.No different result is dictated because Reynolds haddiscussed the pay plan several months before with a fewemployees,and he told employee Osman that he intendedto change the pay plan then in effect but would wait untilthe end of the year to "see how things were working."This is because I find that no definite plan to revise thewage system at a reasonably definite future date wasmentioned, and, further, only a few employees were in-formed of the possibility that the wage plan might be im-proved. Hence, the work force of salesmen as a wholewas unaware of the contemplated change until just beforethe election.Therefore,Jewell Smokeless Coal Corpora-tion,163 N LRB 651, is distinguishable.Nor is it a defense that Reynolds and Comptroller Bur-kard had given the new pay plan serious thought severalmonths prior to December 20. This is because noreasonable explanation was advanced at the hearing toaccount for the long delay in withholding the announce-ment of the possibility of a better pay plan It would havebeen easy to inform employees of this possibility long be-fore the election without promising anything definite orcommitting Respondent to adopt a new pay plan. Waitinguntil 2 days before the election and then suddenly dis-playing concern for all the employees, in my opinion, war-rants the inference-and I draw it-that mentioning anew plan would tend to lead employees to alienate pro-union sentiment.Nor is there merit in the argument that the minimumwage law of New York compelled Respondent to initiatea new pay plan. This is because that law merely con-strained Respondent to pay a minimum of $1.50 an hour,which Respondent now pays. But the previous guaranteeof $75 a week by Respondent under its pay system is stillin effect and is not affected by the new wage law unless asalesman works more than 50 hours a week.Finally, I find it is no defense that Reynolds did not ex-pressly promise to institute the new pay plan and said thathe could not initiate it until"the thing with the Union wasresolved." This is because the timing and context of theannouncement portray a sudden concern for employeesjustbefore the election and such announcementreasonably carries to them a message of a probable wageimprovement. Cf.N.L.R B v. Philamon Laboratories,Inc.,298 F 2d 176, 181 (C.A. 2).N.L.R.B. v. HobartBrothersCompany, 372F.2d 203 (C.A 6), isdistin-guishable.Accordingly, I find the announcement relating to thenew pay plan constitutes interference,restraint, and coer-cion forbidden by Section 8(a)(1) of the Act.North A mer-ican Aviation, Inc.,162 NLRB 1685, is distinguishable,for their no antiunion motive prompted the announce-ment of a wage increase, 5 days before the election.Similarly,The Brearley Company,163 NLRB 637, isinapposited because in that case,unlike the instant case,the employer had decided to grant the benefits there in-volved before the union campaign and was not precludedthereafter from granting those benefits until after an elec-tion could be held. The same comment applies toBreakerConfections, Inc.,163 NLRB 882IV.REPORT ON OBJECTIONSOn October 25, 1966, the Union filed a petition for anelection to be chosen as the collective-bargaining agent of 330DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's salesmen(Case 3-RC-4039). Pursuant toa Decision and Direction of Election, issued by the Re-gional Director for Region 3 of the NLRB on November23, and amended on December 13, an election was heldon December 22. The tally of ballots disclosed: 12 votesagainst theUnion, 8 votes for the Union, and 2 chal-lenged ballots.Having lost the election, the Union, on December 27,filed objections to certain conduct affecting the results ofthat election. On January 26, 1967, the Regional Directorordered a hearing thereon. Only conduct occurringbetween October 25 and December 22 has been con-sidered by me in resolvingissuesraised by said objec-tions; i.e., the critical period is the time elapsing betweenthe filing of the petition and the holding of the election.This is the crucial time during which conduct tends toprevent a free election may afford a basis forsetting asidethe election.The Ideal Electric and Manufacturing Com-pany,134 NLRB 1275. Such conduct has been describedabove in connection with the unfair labor practices andsome of it has been found to contravene Section 8(a)(1) ofthe Act.It is my opinion, and I find, that those unfair labor prac-tices found above which occurred between October 25and December 22, reasonably tended to interfere with anautonomous election. In this connection, I have disre-garded the incident of late October or early November inthe Top Notch Diner in which Supervisor Fuller wasfound to have made threats of reprisals. This isbecause"late October" comprehends a few days prior to October25, andI am unableto find on a -fair preponderance of theevidence that this event occurred on or after October 25.Accordingly, I find merit in those objections encom-passed by findings above relating to unfair labor practicescommitted between October 25 and December 22. Forexample, I expressly find that the discharge of employeeHarry J. Stewart is not a valid objection as it took placeon October 13, thus preceding October 25. Since I findthat objections are well taken as to unfair labor practicesoccurring between October 25 and December 22, I shallrecommend that the election held on October 25 be setaside and that another election be held at a time when afree vote on a bargaining representative may be had.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth insection III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.VI.THE REMEDYHaving found that Respondent has engaged in certainconduct prohibited by Section 8(a)(1) and (3) of the Act,Ishall recommend that the National Labor RelationsBoard order it to cease and desist therefrom and that ittake specific affirmative action, as set forth below,designed to effectuate the policies of the Act. Since thediscriminatory discharge of Harry J. Stewart goes "to thevery heart of the Act"(N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532, 536 (C.A. 4)), 1 shall recommend that theOrder to be issued safeguard employeesagainst infring-ment by Respondent in any manner of the rights grantedto them by Section 7 of the Act. R& R Screen Engrav-ing, Inc.,151 NLRB 1579, 1587.As Respondent discriminated with respect to thetenure of employment of Harry J. Stewart, I shall recom-mend that it be ordered to offer him immediate and fullreinstatement to his former position or one substantiallyequivalent thereto, without prejudice to his seniority andother rights and privileges previously enjoyed by him, andmake him whole for any loss ofearningshe may have suf-fered by reason of the discrimination against him. In mak-ing Stewart whole, Respondent shall pay to him a sum ofmoney equal to that which he normally would haveearned as wages from the date of discrimination to thedate of reinstatement or a proper offer of reinstatement,as the case may be,less his net earnings during suchperiod. Such backpay shall be computed on a quarterlybasis in the manner set forth inF.W. Woolworth Com-pany,90 NLRB 289, and shall include the payment of in-terest at the rate of 6 percentper annumcalculated by theformula set forthinIsisPlumbing & Heating Co.,138NLRB 716. I shall also recommend that Respondentpreserve and make available to the Board or its agents,upon reasonable request, all pertinent records and datanecessary to ascertain whatever backpay may be due.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1.The Unionis a labor organization within the mean-ing of Section 2(5) of the Act.2.Respondent is an employer as defined in Section2(2), and is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.3.By engaging in the conduct set forth in this para-graph, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act: (a) coer-cively interrogating employees concerning their and theirfellow employees' union membership, activities, anddesires; (b) creating the impression among its employeesthat it was engaged in surveillance of their union activi-ties; (c)threatening to close its business,to impose lessfavorable working conditions, and to take other reprisalsif its employees became or remained members of theUnion or gave any assistance or support to the Union; (d)timing the announcement and promise of a retirement orpension plan and a new wage plan just before an electionin an effort to persuade employees not to select the Unionas their collective-bargaining agent.(Jervis Corporation,159 NLRB 262, 266;Amerace Corporation,162 NLRB338,349-351).4.By discriminating in regard to the tenure of employ-ment of Harry J. Stewart, thereby discouraging member-ship in the Union, a labor organization, Respondent hasengaged in an unfair labor practice within the meaning ofSection 8(a)(3) and (1) of the Act.5.Respondent has not committed any other unfairlabor practices as alleged in the consolidated amendedcomplaint.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case,I recommend that the National Labor Relations Boardorder Respondent, its officers,agents,successors, andassigns, to:1.Cease and desist from:(a)Discouraging membership in the Union, or anyother labor organization, by discharging employees or REYNOLDS MOTORS, INC.331otherwise discriminating in any manner in respect to theirtenure of employment or any term or condition of em-ployment.(b)Coercivelyinterrogating employees concerningtheir and their fellow employees'union membership, ac-tivities,and desires.(c)Threatening to close its business,to impose lessfavorable working conditions,and to take other reprisalsif its employees became or remained members of theUnion or gave any support or assistance to the Union.(d)Creating the impression among its employees thatit is engaging in surveillance of the union activities of itsemployees.(e)Announcing and promising a retirement or pensionplan and a new wage plan when such conduct is timed inan effort to persuade employees not to select the Union,or any other labor organization,as their collective-bar-gaining representative.(f)In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaran-teed to them by Section7 of theAct, except to the extentthat such rights may be affected by an agreement requir-ing membership in a labor organization as authorized inSection 8(a)(3) of the Act.2.Take the following affirmative action designed to ef-fectuate the policiesof the Act:(a)Offer Harry J. Stewart immediate and full rein-statement to his former position or one substantiallyequivalent thereto, without prejudice to his seniority orother rights and privileges previously enjoyed by him, andmake him whole for any loss of pay he may have sufferedby reason of the discrimination against him,with interestthereon at the rate of 6 percent per annum.(b)NotifyHarry J. Stewart if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended,after discharge from theArmed Forces.(c)Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at its place of business at 2525 Erie Bou-levard,East,Syracuse,New York,copies of the attachednotice marked"Appendix."7Copies of said notice, to befurnished by the Regional Director for Region 3 , afterbeing duly signed by Respondent's authorized represent-ative,shall be posted by it immediately upon receiptthereof,and be maintainedby itfor 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered byany other material.(e)Notify the Regional Director for Region 3, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.8IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notspecifically found herein.RECOMMENDED ORDER IN THE REPRESEN-TATION CASEUpon the basis of the applicable findings and conclu-sions of law, and upon that part of the record pertinent tothe disposition of the objections in Case 3-RC-4039, Irecommend that those objections which I have foundmeritoriousbe sustained, that the election held onDecember 22, 1966, be set aside, and that the NationalLabor Relations Board direct that another election beheld on the petition in Case 3-RC-4039.7 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting,within 10 days from the date of this Order, whatsteps Re-spondent has takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL Nor discourage membership in Interna-tionalAssociation of Retail Automobile Salesmenand Servicemen (Independent), or any other labororganization, by discharging any of our employees orin any other manner discriminating against any of ouremployees in regard to their tenure of employment orany term or condition of employment.WE WILL NOT coercively interrogate our em-ployees concerning their and their fellow employees'union memberships, activities, and desires.WE WILL NOT threaten to close our business, orimpose less favorable working conditions, or takeother reprisals against our employees, if they becomeor remain members of the above-named Union orgive it any support or assistance.WE WILL NOT create the impression that we areengaging in surveillance of the union activities of ouremployees.WE WILL NOT announce or promise a retirementor pension plan, or a new wage plan, when such con-duct is timed in an effort to persuade our employeesnot to select the above-named Union, or any otherlabor organization, as their collective-bargainingrepresentative.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise ofrights guaranteed to them by Section 7 of the Na-tional Labor Relations Act, as amended, except tothe extent that such rights may be affected by anagreement requiring membership in a labor organiza-tion as authorized in Section 8(a)(3) of said Act.WE WILL offer Harry J. Stewart immediate and fullreinstatement to his former position or one substan-tially equivalent thereto, and make him whole for anylossof pay incurred by him as a result of hisdischarge by us, with interest thereon at 6 percentper annum.All our employees are free to become or remain, orrefrain from becoming or remaining, members of the 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove-named International Association of Retail Au-States of his right to full reinstatement upon applicationtomobile Salesmen and Servicemen(Independent),orin accordance with the Selective Service Act and theany other labor organization.UniversalMilitaryTrainingandServiceAct,asamended,after discharge from the Armed Forces.REYNOLDS MOTORS, INC.This notice must remain posted for 60 consecutive(Employer)days from the date of posting and must not be altered,defaced, or covered by any other material.DatedByIf employees have any question concerning this notice(Representative)(Title)or compliance with its provisions,they may communicatedirectly with the Board's Regional Office, 4th Floor, theNote:We will notify the above-named employee,if120 Building, 120 Delaware Avenue,Buffalo, New Yorkpresently serving in the Armed Forces of the United14202,Telephone 842-31 12.